958 A.2d 493 (2008)
ERIE INSURANCE EXCHANGE
v.
David A. WERYHA, Rita S. Weryha, Individually and as the Administratrix of the Estate of Timothy A. Weryha, Deceased and as the Parents and Natural Guardians of Steven A. Weryha and Samanthalyn M. Weryha; Alex Weryha and Heidi Weryha, Husband and Wife; and American Manufacturers Mutual Insurance Company
Petition of David A. Weryha, Rita S. Weryha, Individually and as the Administratrix of the Estate of Timothy A. Weryha, Deceased and as the Parents and Natural Guardians of Steven A. Weryha and Samanthalyn M. Weryha; Alex Weryha and Heidi Weryha, Husband and Wife.
No. 414 WAL 2007.
Supreme Court of Pennsylvania.
October 1, 2008.

ORDER
PER CURIAM.
AND NOW, this 1st day of October, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, reframed for purposes of clarity, are:
1. Where divorced or separated parents have joint custody of a child pursuant to an order of court, is that child per se a legal resident in both parents' households for purposes of the receipt of underinsured motorist benefits pursuant to the Motor Vehicle Financial Responsibility Law?
2. Considering the totality of the circumstances, was decedent Timothy Weryha a legal resident of Father's household for purposes of the receipt of underinsured motorist benefits pursuant to the Motor Vehicle Financial Responsibility Law?